COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00530-CR



Johnny Brian Odoms


 


APPELLANT




 
V.




The State of Texas


 


STATE



 
 
----------
FROM Criminal
District Court No. 3 OF Tarrant COUNTY
----------
MEMORANDUM
OPINION[1]
----------
Appellant
Johnny Brian Odoms pled guilty to fraudulent use of identifying information,
and the trial court sentenced him to ten years’ confinement.  In a single
issue, Appellant argues that his sentence violates the state and federal
constitutional prohibitions against grossly disproportionate sentences.[2] 
We affirm.
In Kim
v. State, this court stated the following:
It is axiomatic that
errors that are asserted on the part of the trial court must generally be
brought to the trial court’s attention in order to afford the trial court an
opportunity to correct the error, if any.  To preserve for appellate review a
complaint that a sentence is grossly disproportionate, constituting cruel and
unusual punishment, a defendant must present to the trial court a timely
request, objection, or motion stating the specific grounds for the ruling
desired.
 
Kim’s complaint about
the alleged disproportionality of his sentence was not raised at the time it
was imposed or in a motion for new trial. Therefore, he preserved nothing for
our review.
283
S.W.3d 473, 475 (Tex. App.––Fort Worth 2009, pet. ref’d) (citations omitted). 
We reaffirmed Kim’s holding in Russell v. State, 341 S.W.3d 526, 527–28
(Tex. App.––Fort Worth 2011, no pet.).
Similarly,
here, Appellant did not assert any objection when the trial court sentenced him
to ten years’ confinement, nor did he file a motion for new trial thereby raising
the disproportionality argument that he now asserts in this appeal.
Consequently, we hold that Appellant has failed to preserve this issue for our
review.  See id.; Laboriel-Guity v. State, 336 S.W.3d 754, 756
(Tex. App.––Fort Worth 2011, pet. ref’d); Kim, 283 S.W.3d at 475; Wynn
v. State, 219 S.W.3d 54, 61 (Tex. App.––Houston [1st Dist.] 2006, no pet.);
Smith v. State, 10 S.W.3d 48, 49 (Tex. App.––Texarkana 1999, no pet.); see
also Mercado v. State, 718 S.W.2d 291, 296 (Tex. Crim. App. 1986) (“As a
general rule, an appellant may not assert error pertaining to his sentence or
punishment where he failed to object or otherwise raise such error in the trial
court.”).  We overrule Appellant’s sole issue and affirm the trial court’s
judgment.
 
 
LEE GABRIEL
JUSTICE
 
PANEL: 
MCCOY,
MEIER, and GABRIEL, JJ.
 
DO
NOT PUBLISH
Tex.
R. App. P. 47.2(b)
 
DELIVERED:  October 11, 2012




 

 














COURT OF APPEALS
SECOND DISTRICT OF TEXAS
FORT WORTH
 



 
 
NO. 02-11-00530-CR
 
 







Johnny
  Brian Odoms
 
 
 
v.
 
 
 
The
  State of Texas


§
 
§
 
§
 
§
 
§


From Criminal District
  Court No. 3
 
of
  Tarrant County (1207856D)
 
October
  11, 2012
 
Opinion
  by Justice Gabriel
 
(nfp)



 
JUDGMENT
 
          This
court has considered the record on appeal in this case and holds that there was
no error in the trial court’s judgment.  It is ordered that the judgment of the
trial court is affirmed. 
 
SECOND DISTRICT COURT OF APPEALS 




 
 
 
 
By_________________________________
   
Justice Lee Gabriel




 
 




[1]See Tex. R. App. P. 47.4.


[2]Fraudulent use of
identifying information is a second-degree felony, punishable by a term of
imprisonment of not more than twenty years or less than two years. Tex. Penal
Code Ann. §§ 12.33(a) (West 2011), 32.51(c)(3) (West Supp. 2012).